Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Species B on 2/17/22 without traverse is acknowledged.  The applicant has cancelled the non-elected claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 require a cross-section of the sleeve to be constant.  This not consistent with specification which clearly shows that the cross-section varies.  The examiner will examine the claim as requiring that the cross-section is constant in one portion of the sleeve. 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not cleat to what previously recited limitation “the first” refers.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10, 12, 14 and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al (US 5139407).
As to claims 8-10, 12, and 14, Kim discloses a method comprising: installing an inclined sleeve 62 with a constant cross-section in at least one portion (fig 2a) over an inclined die 82 such that a first inclined surface (inclined surface on either side of middle planar portion) of the inclined sleeve engages a second inclined surface of the inclined die, placing a shim 64 between the inclined sleeve and the inclined die (fig 2b) securing the inclined sleeve to the die (fig 2a-2b); wherein placing the one shim between the inclined sleeve and the inclined die comprises placing the one shim between a substantially planar surface (middle planar surface) of the inclined sleeve and a second substantially planar surface of the inclined die (fig 2a-2b) and wherein securing the inclined sleeve to the inclined die comprises holding the inclined sleeve in place relative to the inclined die using a number of connectors 54/56, and feeding a composite material 73 through a compression molding machine  (figs 2a-2b; fig 1h, col 2, lines 54-64; col 5, line 9 – col 6, line 13).

As to claim 23, Kim discloses the inclined sleeve further comprises a substantially planar surface, wherein the first inclined surface is positioned at an angle relative to the substantially planar surface, and wherein the angle is selected to reduce a weight of the inclined sleeve (fig 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Kim discloses that the connectors have a square shape, but stops shorts of expressly disclosing that the connectors are substantially rhombus shaped.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Kim such that the connectors are substantially rhombus shaped as changes in shape are obvious absent criticality demonstrated by the applicant. 


Claims 8-11, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prebil et al. (US 2010/0225016). 
As to claims 8-10 and 14, Prebil discloses a method comprising: installing an inclined sleeve 42 with a constant cross-section in at least one portion (fig 7, 8) over an inclined die 40 such that a first inclined surface (fig, 7-9) of the inclined sleeve engages a second inclined surface of the inclined die (figs 7-9), securing the inclined sleeve to the die (fig 7-9, para 40-41); and securing the inclined sleeve to the inclined die and feeding a composite material 20 through a continuous compression molding machine formed by the inclined sleeve (para 28).  Prebil further discloses that the inclined sleeve and die each have a substantially planar surface (fig 7). It is not clear that the shim disclosed in para 0031, 0036, 0037 extends to the embodiment of figs 7-9.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to place the shim disclosed by Prebil between the planar surfaces of the sleeve and die to ensure a tight fit. 

As to claim 11, Prebil discloses that a cross-section of the inclined sleeve varies across a length of the inclined sleeve (figs 7-9, para 40-41)

As to claim 23, Prebil discloses the inclined sleeve further comprises a substantially planar surface (fig 7), wherein the first inclined surface is positioned at an angle relative to the substantially planar surface (fig 7), and wherein the angle is selected to reduce a weight of the inclined sleeve (para 32-33, 40-41).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prebil as applied to claim 8 above, and further in view of Benson et al. (US 2005/0056362).
Benson discloses connecting a sleeve and a die 728A (fig 15A, 15B) with two connectors 802 (fig 15B, para 88). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Prebil by adding a number of connectors holding the inclined sleeve in place relative to the inclined die by connecting the inclined sleeve to the inclined die as taught by Benson above as doing such enables the die to compress the sleeve to aid in forming the desired product shape (para 88).

Claim 15-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Prebil in view of Benson.
As to Claims 15 and 17, Prebil discloses a method comprising: installing an inclined sleeve 42 with a constant cross-section in at least one portion (fig 7) over an inclined die 40 such that a first inclined surface of the inclined sleeve engages a second inclined surface of the inclined die (figs 7-9); placing composite 24/36 (para 33) relative to the inclined sleeve such that at least a portion of the composite contacts at least a portion of a first face of the inclined sleeve(figs 8-9), wherein the inclined die engages a second face of the inclined sleeve (fig 7); and feeding the composite and the inclined sleeve into a continuous compression molding machine (fig 7-9, see discussion of claim 8 above).

Prebil does not expressly disclose that the composite is a multiple ply stack.  However, Benson discloses using multiple plies to a form composite to be shaped and that doing such allows plies of different orientation to form the composite (para 67, 94).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to form the composite of Prebil from a multiple ply stack as taught by Benson as such achieves the advantages discussed above. 

As to claim 16, Prebil discloses that the stack can have features that cause thickness variation (para 41).  As to claims 18 and 27, Prebil discloses such as discussed with respect to claims 11 and 23 above.  
As to claim 19, Benson discloses the number of connectors as detailed above. 

As to claim 24, fig 7 shows the stepped configuration of the die and sleeve.  The upper surface of the sleeve 42 that contact the composite is the first “face” and the change in surface orientation shown in figure 7/8 reads on the “features” to mold composite material. 
As to claim 26, at least para 37-39 of Prebil discloses that imparted features can be varied in number and location based on the design requirements. Thus, one of ordinary skill in the art would have readily understood to forming tolling features that impart mirror image features onto the composite material as doing such is a design choice as taught by the above cited sections of Prebil. 


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prebiil and Benson as applied to claim 12 above, and further in view of Caldwell et al. (US 4608220).
Prebil and Benson do not disclose the shim is formed a malleable material.  Caldwell discloses a shim 34 formed of malleable material, wherein said caul maintains the desired shaped but also distributes pressure (col 7, line 62 – col 8, line 8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Prebil and Benson such that the shim is formed of a malleable material as taught by Caldwell above as such enables the shim to achieve and maintain its desired shape. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Prebil as applied to claim 8 above, and further in view of Welch et al. (US 2013/0292861).
Prebil does not disclose that the shim is positioned such that the inclined die contacts the shim and inclined sleeve to impart a substantially uniform pressure on the composite material. 
Welch discloses places shims 18, 20 over only portions a pressing tool 14, thus enabling leaving the non-covered portions exposed for contact (figs 3-4, para 26).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Prebil such that the shim is placed on only a portion of the sleeve as taught by Welch above as such a modification enables a composite with the desired dimensions to be obtained (para 7-9).  In such a modified method, the non-covered portions of the sleeve will contact the die and the die will also contact the shim at the covered portions.  


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Benson does not disclose that the connectors are rhombus shaped and the connectors of Benson cannot be modified to a rhombus shape as such a modification would render Benson inoperable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748